Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Response to Arguments
	 
Applicant’s arguments filed April 28, 2021 have been fully considered. After further consideration, the 35 U.S.C. 101 rejections are withdrawn. With regard to the prior art rejections, after further consideration, the prior art of record still reads on Applicant’s claim language.

Applicant asserts the prior art of record does not suggest Applicant’s amended claim language.
In response, The Examiner respectfully disagrees because the prior art of record is relied upon to teach prompting (reads on the authentication module requires the user to upload one or more images captured by a camera previously used by the user, see Muriello para 0034, 0039 and 0041) a computing device (reads on the user using a phone or a laptop with an embedded camera, Muriello para 0015 and Figure 1 blocks 100 and 110) to provide (reads on requires the user to upload one or more images captured by a camera previously used by the user, see Muriello para 0034) an electronic registration file 



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muriello (US Pub. No. 2012/0070029 A1) in view of Stringham (US Pub. No. 2020/0076877 A1).

Per claim 1, Muriello teaches a non-transitory computer readable medium including instructions that (see Muriello para 0044 – 0046), when executed by at least one processor, cause the at least one processor to perform operations for validating identities (reads on uniquely identifying and granting access to a user to a requested resource, see Muriello para 0040 – 0041 and Figure 4 Blocks 430, 440 and 460) based on electronic file fingerprints (reads on authenticating a user of a camera based on the metadata of the images captured with the camera, see Muriello para 0005 – 0007 and 0017), the operations comprising: 

updating a stored profile associated with (reads on updating the information characterizing the camera in the camera store, see Muriello para 0028 and Figure 1 block 140) the identity (reads on the user using a phone or a laptop with an embedded camera, Muriello para 0015 and Figure 1 blocks 100 and 110) based on (reads on updating the information characterizing the camera in the camera store from the metadata received from the newly acquired images, see Muriello para 0028 and 0034) the electronic registration file (reads on one or more images that contain additional metadata for the camera that was not previously available, see Muriello para 0028) received from the computing device (reads on the one or more images are uploaded from the phone or laptop with an embedded camera, see Muriello para 0028 and Figure 1), the stored profile being included in a repository of stored profiles corresponding to a plurality of identities (reads on updating the information characterizing the camera in the camera store, see Muriello para 0028 and Figure 1 block 140);

identifying the identity associated with (reads on authenticating a user of a camera based on the metadata of the images captured with the camera, see Muriello para 0005 – 0007 and 0017) the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015); 
receiving (reads on information extracted from the image taken with the camera, see Muriello Figure 4 block 430), from the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015), fingerprinting data associated with (reads on metadata extracted from the image taken with the camera, see Muriello para 0006- 0007, 0015, 0017, 0025, 0028, 0029, and 0037) an electronic file (reads on the image taken with the camera, see Muriello para 0006- 0007, 0015, 0017, 0025, 0028, 0029, and 0037) stored on or transmitted from the computing device (reads on image files uploaded from the camera, see Muriello para 0039), wherein the fingerprinting data comprises one or more metadata attributes (reads on metadata extracted from the image taken with the camera, see Muriello para 0006- 0007, 0015, 0017, 0025, 0028, 0029, and 0037) of the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015);
generating (reads on determining a signature for the camera based on the image metadata, see Muriello para 0006, 0015, 0017, 0025, 0030 and Figure 4 blocks 425 and 
accessing (reads on using the signature associated with the user’s account to compare with the signature from the image submitted by the user requesting access, see Muriello para 0005 and Figure 4. The Examiner asserts using the signature associated with the user’s account necessarily requires accessing the repository where that signature is stored) the repository storing profiles (reads on existing camera signatures stored in the camera store, see Muriello para 0005, 0031 and 0034 and Figure 1 block 140);
comparing (reads on matching the information extracted from the images with camera signatures associated with the user, see Muriello Figure 1 block 140, Figure 4 blocks 425, 430, 440, 460 and 450) the generated profile (reads on the determined signature for the camera based on the image metadata, see Muriello para 0006, 0015, 0017, 0025, 0030 and Figure 4 blocks 425 and 430) with one or more of the stored 
determining whether (reads on the decision arrows leaving Muriello Figure 4 block 440) the generated profile (reads on the determined signature for the camera based on the image metadata, see Muriello para 0006, 0015, 0017, 0025, 0030 and Figure 4 blocks 425 and 430) matches (reads on matching the information extracted from the images with camera signatures associated with the user, see Muriello Figure 1 block 140, Figure 4 blocks 425, 430, 440, 460 and 450) the stored profile (reads on one or more signatures associated with the user, see Muriello Figure 4 block 430) associated with the identity (reads on the camera/user association, Figure 1 block 140) by comparing a degree of matching between (reads on if attributes of the image/camera shows significant match in relation to a threshold against the camera signature then authentication is successful, see Muriello para 0007, 0016, 0028 – 0030 and 0040 – 0041) the generated profile (reads on the determined signature for the camera based on the image metadata, see Muriello para 0006, 0015, 0017, 0025, 0030 and Figure 4 blocks 425 and 430) and the stored profile (reads on one or more signatures associated with the user, see Muriello Figure 4 block 430) with a threshold (reads on a matching/mismatching threshold/confidence score, see Muriello para 0028 – 0030); and 
validating the identity (reads on authenticating the user when the signatures match, see Muriello Figure 4 and para 0017) conditional on the degree of matching (reads on authenticating the user when the signatures match, see Muriello Figure 4 and para 0017) being above the threshold (reads on if attributes of the image/camera shows significant match in relation to a threshold against the camera signature then 
Stringham suggests 
metadata attributes being accessed (reads on retrieving the metadata for the document file, see Stringham para 0088, 0108, 0117 – 0119 and 0124) separately from the electronic file (reads on the metadata may be extracted from the document file or a separate metadata file containing metadata for the document file, see Stringham para 0088, 0108, 0117 – 0119 and 0124).

[0088] The process 600 begins at test 610. At test 610, the EDS system determines if document files have been received. If test 610 is NO, then the process 600 repeats test 610 until the receipt of documents is detected. If test 610 is YES, the process 600 transitions to step 620, and the EDS system retrieves the next file to process. At step 630, the EDS system decrypts the document file, if the document file is encrypted. At step 640, the EDS system scans the document to verify that the document is in the proper format. During step 640, the EDS system may also scan the document to ensure there is no malware, viruses, spyware, worms, or other malicious software attached or contained in the document. At step 650, the EDS system retrieves the metadata for the document file. The metadata may come from the separate metadata file or be extracted from the document file itself. Once the metadata is obtained, the EDS system has sufficient information to clearly identify which customer, or user of the EDS system, is authorized to access the document file. At step 660, the EDS system re-encrypts the document file, if needed. In some embodiments, encryption is not performed. At step 670, the EDS system, based on the retrieved metadata, moves the document file from incoming storage to the customer's storage location in customer document storage. At step 680, the EDS system updates the database for that customer 690, the EDS system determines whether there are more documents to process. If test 690 is NO, then the process 600 transitions to test 610 to wait for the receipt of one or more documents. If test 690 is YES, then the process 600 transitions to step 620, and the EDS system retrieves the next document to process and continues to the next step.

[0108] Metadata extraction module 1370 extracts metadata from one or more document files. As described previously, metadata is information concerning a document file. Metadata associated with a document file may be embedded data in the document file or a separate metadata file containing metadata for one or more document files. Metadata extraction module 1370 may be performed by a dedicated module; software instructions executed on the CPU(s) 1308 and stored in Working Memory 1330; Document Object Model (DOM) processor; and/or other technique. Metadata extraction module 1370 may be the same as or similar to metadata extraction module 465 and/or metadata file generator 214.

[0116] Any one or more of the aspects/embodiments as substantially disclosed herein.

[0117] Any one or more of the aspects/embodiments as substantially disclosed herein optionally in combination with any one or more other aspects/embodiments as substantially disclosed herein.

[0118] One or more means adapted to perform any one or more of the above aspects/embodiments as substantially disclosed herein.

[0119] Any of the steps, functions, and operations discussed herein can be performed continuously and automatically.

[0124] A number of variations and modifications of the disclosure can be used. It would be possible to provide for some features of the disclosure without providing others.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the metadata access teachings of the prior art of record by integrating the metadata access teachings of Stringham (see Stringham para 0088, 0108, 0117 – 0119 and 0124) to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support 

Per claim 3, the prior art of record further teaches, wherein the identity is at least one of: a unique computing device, a unique user, or an account (reads on a user account, see Muriello para 0017 and Figure 1 block 140).
Per claim 4, the prior art of record further teaches wherein the electronic file is an image file and the fingerprinting data comprises image metadata (reads on the camera signature comprises features extracted from an image that characterize the camera used for capturing the image such as serial number, model and make of the camera, image resolution, latitude, longitude, and altitude, see Muriello para 0006, 0015, 0025, 0030).
Per claim 5, the prior art of record further teaches wherein the image file is an image of a user associated with the identity (reads on the images can also be analyzed by matching the person being photographed, see Muriello para 0006).
Per claim 6, the prior art of record further teaches wherein the diversity of different properties of the fingerprinting data include at least one of: date data, device data, zoom data, software data, or location data (reads on the camera signature 
Per claim 7, the prior art of record further teaches wherein the identity provides the electronic file as part of requesting access to a secure resource (see Muriello Figure 4).
Per claim 8, the prior art of record further teaches wherein generating the profile for the electronic file includes generating a unique fingerprint for the electronic file that is computationally based on the diversity of different properties of the fingerprinting data (reads on the camera signature comprises features extracted from an image that characterize the camera used for capturing the image such as serial number, model and make of the camera, image resolution, latitude, longitude, and altitude, see Muriello para 0006, 0015, 0025, 0030).
Per claim 9, the prior art of record further teaches wherein the validating includes authenticating the identity (reads on authenticating the user when the signatures match, see Muriello Figure 4 and para 0017).
Per claim 10, the prior art of record further teaches wherein the granting includes provisioning a credential for use by the identity in accessing a secure resource (reads on the metadata may act as a shared secret between the user and the online system, see Muriello para 0006).
Claim 11 is analyzed with respect to claim 1. The prior art of record further suggests uniquely identifying and validating identities (reads on uniquely identifying and 
Per claim 12, the prior art of record further teaches wherein accessing the fingerprinting data includes querying (reads on the online system requesting the uploading of image files taken from a previously used camera, see Muriello Figure 4 block 410) the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015) from a resource external to (reads on the online system is external to the phone or a laptop with an embedded camera, see Muriello Figure 1) the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015).
Per claim 13, the prior art of record further teaches wherein accessing (reads on matching information extracted from the image taken with the camera with signatures associated with the user, see Muriello Figure 4 block 430) the fingerprinting data (reads on metadata extracted from the image taken with the camera, see Muriello para 0006- 0007, 0015, 0017, 0025, 0028, 0029, and 0037) includes receiving (reads on the web server/authentication receives the image file uploaded from the sender’s camera, see Muriello para 0039) the electronic file (reads on the image taken with the camera, see Muriello para 0006- 0007, 0015, 0017, 0025, 0028, 0029, and 0037) from the computing device (reads on a phone or a laptop with an embedded camera, Muriello para 0015).
Claim 14 is analyzed with respect to claim 4.
Per claim 15, the prior art of record further teaches wherein the repository is a database (reads on existing camera signatures stored in the camera store, see Muriello para 0005, 0031 and 0034 and Figure 1 block 140) external to (reads on the online system 
Per claim 16, the prior art of record further teaches wherein the electronic file is at least one of: an image file, a video file, a sound file, or textual document (see Muriello para 0038).
Claim 17 is analyzed with respect to claim 7.
Claim 18 is analyzed with respect to claim 8.
Claim 19 is analyzed with respect to claim 9.
Claim 20 is analyzed with respect to claim 10.



Conclusion
After further consideration, the prior art of record still reads on Applicant’s claim language.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact

If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




                  /BRIAN F SHAW/                  Primary Examiner, Art Unit 2491